Exhibit 10.1
 
ARISTA POWER, INC.
1999 Mt. Read Boulevard
Rochester, NY   14615




June 19, 2014
 
Sunrise Financial Group, Inc.
600 Lexington Avenue
23rd Floor
New York, New York 10022
Attention: Nathan Low


Sunrise Securities Corp.
600 Lexington Avenue
23rd Floor
New York, New York 10022
Attention: Nathan Low


Dear Sirs,
 
Reference is made to (1) that certain letter agreement, dated May 21, 2013,
between Sunrise Financial Group, Inc. (“Sunrise Financial”) and Arista Power,
Inc. (“Arista”) as amended on July 19, 2013 regarding the provision of certain
advisory and related services by Sunrise Financial to Arista (the “Advisory
Agreement”), a copy of which is attached hereto as Exhibit A and (2) that
certain letter agreement, dated May 21, 2013, between Sunrise Securities Corp.
(“Sunrise Securities”) and Arista regarding the provision of certain financial
advisory and related services by Sunrise to Arista (the “Financing Agreement”),
a copy of which is attached hereto as Exhibit B.
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby expressly acknowledged, Arista, Sunrise Financial and Sunrise Securities
hereby agree as follows
 
1.  
Termination of Agreements.

 
a.  
Arista and Sunrise Financial hereby terminate and cancel the Advisory Agreement,
effective the date first written above.

 
b.  
Arista and Sunrise Securities hereby terminate and cancel the Financing
Agreement, effective the date first written above.

 
c.  
Without limiting anything contained in Sections 2, 3 and 4 below, neither
Sunrise Securities nor Sunrise Financial shall be entitled to any consideration,
compensation, fees, commissions, reimbursements, or remuneration of any kind,
from Arista or from any other person or entity, for future, present or past
services, referrals or otherwise pursuant to the Advisory Agreement and/or the
Financing Agreement.

 
2.  
Cancellation of Arista Common Stock; Termination of Annual Fee.

 
a.  
Sunrise Financial hereby agrees to the cancellation, effective the date first
written above, of the 200,000 shares of common stock of Arista that were issued
by Arista to Sunrise Financial, subject to applicable vesting provisions as
provided in the Advisory Agreement, as the First Year Fee (as defined in the
Advisory Agreement) pursuant to the Advisory Agreement.  Sunrise Financial
hereby agrees to return to Arista, within five business days of the date first
written above, certificate number AP 2348 representing 166,667 shares of common
stock Arista.  Arista hereby agrees to cancel such 166,667 shares promptly after
receipt of certificate AP 2348, and Sunrise Financial agrees to such
cancellation.  Sunrise Financial expressly agrees that it is not entitled to any
shares of common stock of Arista issued or to be issued under the Advisory
Agreement or otherwise.

 
b.  
Sunrise Financial hereby agrees that it is not entitled to, and shall not
receive, any Annual Fees (as defined in the Advisory Agreement) for any period.

 
 
 

--------------------------------------------------------------------------------

 
Sunrise Financial Group, Inc.
Sunrise Securities Corp.
June 19, 2014
Page 2
 
3.  
Cancellation of Warrant to Purchase Common Stock by Sunrise Financial.  Sunrise
Financial hereby agrees to the cancellation, effective the date first written
above, of the Warrant issued or issuable to it pursuant to Section II.3 of the
Advisory Agreement.

 
4.  
Mutual Releases.

 
a.  
Arista hereby releases and discharges Sunrise Financial, Sunrise Financial’s
current and former heirs, executors, administrators, successors, trustees,
assigns, transferees, current and former officers, current and former directors,
shareholders, affiliates, employees, consultants and agents (in their individual
and representative capacities) from any and all actions, causes of action,
liability, suits, controversies, proceedings, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, against Sunrise Financial, which Arista, Arista’s heirs, executors,
administrators, successors, trustees, assigns, transferees, officers, directors,
shareholders, affiliates, employees, companies controlled by it and agents ever
had, now have or hereafter can, shall or may, have for, upon, or by reason of
any matter, cause or thing whatsoever, from the beginning of the world to the
date first written above, in each such case, relating to the Advisory Agreement,
the Financing Agreement, any discussions, agreements or understandings (whether
oral or written) related to the Advisory Agreement and/or the Financing
Agreement and/or any relationship that may be deemed to exist or have existed
related to the Advisory Agreement and/or the Financing Agreement.

 
b.  
Arista hereby releases and discharges Sunrise Securities, Sunrise Securities’
current and former heirs, executors, administrators, successors, trustees,
assigns, transferees, current and former officers, current and former directors,
shareholders, affiliates, employees, consultants and agents (in their individual
and representative capacities) from any and all actions, causes of action,
liability, suits, controversies, proceedings, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, against Sunrise Securities, which Arista, Arista’s heirs, executors,
administrators, successors, trustees, assigns, transferees, officers, directors,
shareholders, affiliates, employees, companies controlled by it and agents ever
had, now have or hereafter can, shall or may, have for, upon, or by reason of
any matter, cause or thing whatsoever, from the beginning of the world to the
date first written above, in each such case, relating to the Advisory Agreement,
the Financing Agreement, any discussions, agreements or understandings related
to the Advisory Agreement and/or the Financing Agreement and/or any relationship
that may (whether oral or written) be deemed to exist or have existed related to
the Advisory Agreement and/or the Financing Agreement.

 
c.  
Sunrise Financial hereby releases and discharges Arista, Arista’s current and
former heirs, executors, administrators, successors, trustees, assigns,
transferees, current and former officers, current and former directors,
shareholders, affiliates, employees, consultants and agents (in their individual
and representative capacities) from any and all actions, causes of action,
liability, suits, controversies, proceedings, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, against Arista, which Sunrise Financial, Sunrise Financial’s heirs,
executors, administrators, successors, trustees, assigns, transferees, officers,
directors, shareholders, affiliates, employees, companies controlled by it and
agents ever had, now have or hereafter can, shall or may, have for, upon, or by
reason of any matter, cause or thing whatsoever, from the beginning of the world
to the date first written above, in each such case, relating to the Advisory
Agreement, the Financing Agreement, any discussions, agreements or
understandings (whether oral or written) related to the Advisory Agreement
and/or the Financing Agreement and/or any relationship that may be deemed to
exist or have existed related to the Advisory Agreement and/or the Financing
Agreement.

 
 
 

--------------------------------------------------------------------------------

 
Sunrise Financial Group, Inc.
Sunrise Securities Corp.
June 19, 2014
Page 3
 
d.  
Sunrise Securities hereby releases and discharges Arista, Arista’s current and
former heirs, executors, administrators, successors, trustees, assigns,
transferees, current and former officers, current and former directors,
shareholders, affiliates, employees, consultants and agents (in their individual
and representative capacities) from any and all actions, causes of action,
liability, suits, controversies, proceedings, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, against Arista, which Sunrise Securities, Sunrise Securities’ heirs,
executors, administrators, successors, trustees, assigns, transferees, officers,
directors, shareholders, affiliates, employees, companies controlled by it and
agents ever had, now have or hereafter can, shall or may, have for, upon, or by
reason of any matter, cause or thing whatsoever, from the beginning of the world
to the date first written above, in each such case, relating to the Advisory
Agreement, the Financing Agreement, any discussions, agreements or
understandings (whether oral or written) related to the Advisory Agreement
and/or the Financing Agreement and/or any relationship that may be deemed to
exist or have existed related to the Advisory Agreement and/or the Financing
Agreement.

 
5.  
Miscellaneous.

 
a.  
This letter agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.  This letter agreement may also be delivered via fax or e-mail (PDF
format) transmission, which shall be deemed an original.

 
b.  
The parties hereto have read this letter agreement and the releases contained
herein and, on advice of counsel, have freely and voluntarily entered into this
letter agreement with full understanding of its terms.

 
c.  
Any provision of this letter agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 
d.  
This letter agreement constitutes the entire agreement between Arista and
Sunrise Securities and the entire agreement between Arista and Sunrise Financial
with respect to the matters set forth herein and supersede all prior and
contemporaneous discussions, agreements and understandings, oral or written,
with respect to the matters covered herein and therein.  No waiver, amendment or
other modification of this letter agreement shall be effective unless in writing
and signed by each party to be bound thereby.

 
e.  
All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.  Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this letter agreement (whether brought against
a party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York, New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any action, suit or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding.

 
 
 

--------------------------------------------------------------------------------

 
Sunrise Financial Group, Inc.
Sunrise Securities Corp.
June 19, 2014
Page 4
 
Please indicate your agreement to the provisions of this letter agreement as set
forth above by signing, dating and returning to us the enclosed copy of this
letter, whereupon this letter agreement shall constitute a binding agreement
between us.


 

  Sincerely,


ARISTA POWER INC.
 
By:      /s/ William A. Schmitz                                        
Name:  William A. Schmitz  
Title:    Chief Executive Officer

 
 
Confirmed and agreed to this 19th day of June, 2014:
 
SUNRISE FINANCIAL GROUP, INC.
 
By:    /s/ Nathan Low                                                        
Name:
Title:
 
 
 
Confirmed and Agreed to this 19th day of June, 2014:
 
SUNRISE SECURITIES CORP.
 
By:    /s/ Nathan Low                                                     
Name:
Title:
 
 

--------------------------------------------------------------------------------


 